FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           October 14, 2010
                                   TENTH CIRCUIT
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court


 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,                                No. 10-2012
                                                   (D.C. No. 1:08-CR-02702-BB-1)
 v.                                                           (D. N.M)

 HAROLD TIMOTHY GALLAWAY,

        Defendant - Appellant.


                                ORDER AND JUDGMENT*


Before KELLY, EBEL and LUCERO, Circuit Judges.



       The Court has reviewed the Anders brief and the record in this case and has

determined that the appeal is without merit. Accordingly, the district court’s order




       *After examining appellant=s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
finding mental incompetence to proceed to trial is AFFIRMED.


                                       ENTERED FOR THE COURT


                                       David M. Ebel
                                       Circuit Judge




                                         2